Citation Nr: 9906219	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  95-09 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a disability of the 
large intestine, claimed as diverticulosis.  

2.  Entitlement to service connection for a left shoulder 
disability, claimed as tendinitis.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for claimed heart 
disease.  

5.  Entitlement to service connection for cervical strain and 
degenerative joint disease (arthritis).  

6.  Entitlement to service connection for thoracic strain and 
degenerative joint disease.  

7.  Entitlement to service connection for peripheral 
neuropathy claimed due to in-service exposure to Agent 
Orange.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active air service from November 1969 to 
December 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations in Denver and St. Louis, most 
recently the Portland Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

On several occasions, most recently by attachment to the 
March 1995 VA Form 9, the appellant has asserted a claim for 
a total (100 %) disability rating for compensation purposes.  
It does not appear that this claim has been adjudicated; 
consequently, the matter is referred to the RO for 
appropriate initial adjunction.  


REMAND

By rating decision in September 1993, the Denver RO granted 
service connection for several disabilities, assigned initial 
ratings for those disabilities, and also denied service 
connection for the disabilities listed on the cover page of 
this decision.  The appellant was informed of these actions 
and of his appellate rights by letter dated September 30, 
1993.  In February 1994, a VA Form 21-4138, Statement in 
Support of Claim, was received from the appellant in which he 
stated: "I want to file a NOD in reference to VA letter 
Sep. 30, 1993 from Denver CO. . . .  Medical evidence will 
follow."  

An appeal to the Board is commenced by a notice of 
disagreement (NOD) which must be filed within one year of the 
date that the originating agency mailed the written notice of 
the unfavorable action to the claimant, which is presumed to 
be the date of the notification letter addressed to the 
claimant.  38 C.F.R. §§ 20.200, 20.302(a) (1998).  While 
special wording is not required in the NOD, "[i]f the 
originating agency gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified."  38 C.F.R. § 20.201.  Because of his 
failure to specifically identify those issues with which he 
disagreed, the appellant's written communication of February 
1994 does not appear to constitute a legally valid NOD with 
the September 1993 rating action, as he was informed 
subsequently by letter from the St. Louis RO, dated March 21, 
1994.  

It must be emphasized that the appellant had only until 
September 30, 1994 in which to file a timely NOD in order to 
commence an appeal to the Board from the denial of service 
connection for the seven disabilities listed on the cover 
page of this decision.  The controlling regulations 
(38 C.F.R. Parts 19 & 20 (1998)) do not reflect, and the 
Board is unaware of, any legal authority to extend the 
statutory time limit for filing an NOD.  Thus, the 
information supplied to the appellant by the RO, i.e., that 
he had one year from the date of the RO letter, dated 
March 21, 1994, in which to file his NOD was both erroneous 
and a legal nullity as such statement well exceeds the RO's 
authority in this matter.  Cf. McTighe v. Brown, 7 Vet. App. 
29, 30 (1994) (erroneous advice given by a Government 
employee cannot later be used to estop the Government from 
denying benefits).  

A legally valid NOD with the September 1993 rating decision 
must be received from the appellant on or before the legal 
deadline on September 30, 1994.  Such clear specificity as to 
the issues with which he disagreed appears to have been 
received at the RO only in January 1995.  

A timely NOD is absolutely essential in order to confer 
appellate jurisdiction upon the Board.  Rowell v. Principi, 
4 Vet. App. 9 (1993).  Moreover, it is a well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits; and that a potential jurisdictional defect may be 
raised by the tribunal, sua sponte, at any stage in the 
proceedings, and, once apparent, that jurisdictional question 
must be adjudicated.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996) citing to FW/PBS, Inc. v. Dallas, 493 
U.S. 215, 230-31 (1990).  

Accordingly, since any present decision by the Board on this 
jurisdictional question would violate the concept of "fair 
process" (see Marsh v. West, 11 Vet. App. 468 (1998)), this 
appeal is hereby remanded for the following action:  

1.  The RO should review the evidence of 
record and redetermine if a timely NOD 
has been filed by the appellant with 
respect to the September 1993 rating 
action which denied service connection 
for the disabilities listed on the cover 
page of this decision in accordance with 
the guidelines set forth above.  If the 
RO is aware of a controlling statute or 
regulation which authorizes an extension 
of the legal deadline within which to 
file a timely NOD, such legal authority 
should be cited in the written discussion 
of this question.  

2.  If the aforementioned determination 
is unfavorable to the appellant, then the 
RO should furnish the appellant the 
reasons and bases for such unfavorable 
determination and his appellate rights 
with respect to the determination.  

3.  If a timely NOD is received from the 
appellant on the jurisdictional question, 
the RO should issue a statement of the 
case on this issue to the appellant and 
his representative and provide them an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


